department of the treasury internal_revenue_service te_ge eo examinations commerce st dallas texas tax_exempt_and_government_entities_division release number release date legend org organization name org address date xx date address address taxpayer_identification_number form tax_year s ended person to contact id number contact number telephone certified mail - return receipt requested dear in a determination_letter dated november 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective july 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on june 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on form_1120 us corporation income_tax return’ for the years ended june 20xx and june 20xx with us file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing acting director eo examinations form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items 990t name of taxpayer year period ended 20xx06 20x x06 org legend org organization name xx date city city state state issue whether the tax-exempt status of org should be revoked due to substantial non-member use of facility explanation of facts org club organization was formed as a social_club in city state they received exemption under sec_501 in november 19xx analysis of the gross_receipts generated by the organization for the two-year periods ending june 20xx and june 20xx has disclosed nonmember receipts to be at least in 20xx06 and in 20xx06 the nonmember receipts were received from sale of food drinks and use of the organization’s facilities for parties and events in addition the sales include reciprocal use of the club facilities by other clubs the form 990t reported part of the income received from non-members use of facility but did not include non-member sales from other social clubs with which the organization have reciprocal arrangements the organization filed form_990 and form q990t for the period ending june 20xx and june 20xx we have examined the form_990 for june 20xx 20xx and form 990t for june 20xx summary of examination findings and form 990t returns are shown on the table below non-member test 20xx06 __ _ per 990t per exam per 990t per exam 20xx06 total gross_receipts less non-traditional income less initiation fees less unusual income adjusted gross_receipts nonmember use of facilities reciprocal club usage nonmember parties total nonmember use of facilities nonmember use limit result failed failed nonmember investment o law internal_revenue_code irc sec_501 exempts from federal_income_tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder income_tax regulation itr sec_1_501_c_7_-1 states that if a social_club makes its social and recreational facilities available to the general_public it will not qualify for tax-exempt status however revproc_71_17 1971_1_cb_683 as amended by public law sets forth guidelines for determining the effect of gross_receipts derived from use of a social club’s facilities by the general_public have on the club’s exemption under sec_501 of the code the revenue_procedure states that where a club makes its facilities available to the general_public to a substantial degree the club is not operated exclusively for pleasure recreation or other non-profitable purposes social clubs may receive up to of their total gross_receipts including investment_income from sources outside of their membership without jeopardizing their tax-exempt status within thi sec_35 limit no more than of a club's gross_receipts may be derived from nonmember use of the club's facilities and or services sec_501 if these standards are exceeded a social_club will not qualify for exemption pursuant to irc the term general_public as used in this procedure means persons other than members of a club their dependents or guests total gross_receipts is defined as the receipts from normal and usual activities of the club including charges admissions membership fees dues and assessments revrul_66_149 provides that a social_club is not exempt from federal_income_tax as an organization described in sec_501 of the code if income from non-member sources it regularly derives a substantial part of its regulations sec_1 c -1 b provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 government’s position as a result of our examination of your form_990 return for periods ending june 20xx and june 20xx we have determined that your organization no longer qualifies as an exempt social_club described in internal_revenue_code sec_501 your non-member revenue consistently exceeds the percentage allowed by law your non-member income in 20xx06 and 20xx06 averaged of total gross_receipts whereas revproc_71_17 and public law allow a maximum of because social clubs are primarily supported by their members’ payments their tax exemption has the practical effect of allowing the membership to join together to provide themselves with recreational or social facilities without further tax consequences when the club’s income is limited to membership receipts this justification should not result in any_tax advantage by receiving such a large amount of nonmember income from the use of the facilities the members do receive financial advantages conclusion since the organization does not meet the requirements of c because they received more than percent of its income from non-members the organization does not qualify for exemption under c we propose a revocation of your exempt status under sec_501 effective july 20xx as a taxable entity you are required to file form_1120 u s_corporation income_tax return for the periods open under statute taxpayer’s position the organization agreed and signed form 6018-a and also provided form_1120 returns
